Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered August 8, 2001, convicting defendant, after a jury trial, of attempted criminal possession of a weapon in the second degree and three counts of attempted criminal pos*210session of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 14 years to life, unanimously affirmed.
The court properly excluded, as hearsay, defendant’s exculpatory statement made to his prior attorney (see People v Reynoso, 73 NY2d 816, 819 [1988]). Defendant’s argument that he was entitled to introduce this statement pursuant to his constitutional right to present a defense (see Chambers v Mississippi, 410 US 284 [1973]) is concededly unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant had no constitutional right to introduce his own self-serving statement, which was neither rehable nor critical to his defense (see People v Schneiderman, 295 AD2d 137 [2002], lv dismissed 98 NY2d 702 [2002]).
We decline to invoke our interest of justice jurisdiction to dismiss the noninclusory concurrent counts (see People v Smith, 303 AD2d 206 [2003], lv denied 100 NY2d 543 [2003]; People v Spence, 290 AD2d 223 [2002], lv denied 98 NY2d 641 [2002]; People v Kulakov, 278 AD2d 519 [2000], lv denied 96 NY2d 785 [2001]). Concur—Mazzarelli, J.P., Williams, Friedman and Gonzalez, JJ.